DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for amendment filed on 12/7/21 including claims 1-24, out of which claims 15-19 have been cancelled, claims 20-24 have been added anew, and claims1, 3, 5-6, 8, 10-14 have been amended. 
Allowable Subject Matter
Claims 1-14 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose directly or indirectly following limitations:
As recited by claim 1;
listening to, by a terminal device, a physical downlink control channel on a paging occasion by using a grant-free resource configuration identifier, wherein the grant-free resource configuration identifier comprises at least a grant-free radio network temporary identifier used by a plurality of terminals in a grant-free group; and obtaining, by the terminal device on the physical downlink control channel or a physical downlink shared channel indicated by the physical downlink control channel, grant-free resource configuration information sent by a network device.
As recited by claim 6;
at least one of a physical downlink control channel a physical downlink shared channel for sending grant-free resource configuration information on a paging occasion to a terminal device; and sending, by the network device, the grant-free resource configuration information on the physical downlink control channel or a physical downlink shared channel indicated by the physical downlink control channel, wherein the physical downlink control channel is scrambled by using a grant-free resource configuration identifier, wherein the grant-free resource configuration identifier comprises at least a grant-free radio network temporary identifier used by a plurality of terminals in a grant-free group.
As recited by claim 11;
listen to a physical downlink control channel on a paging occasion by using a grant-free resource 
, wherein the grant-free resource configuration identifier comprises at least a grant-free radio network temporary identifier used by a plurality of terminals in a grant-free group; and a receiver, configured to obtain, on the physical downlink control channel or a physical downlink shared channel indicated by the physical downlink control channel, grant-free resource configuration information sent by a network device.

As recited by claim 13;
at least one of a physical downlink control channel a physical downlink shared channel for sending grant-free resource configuration information on a paging occasion to a terminal device; and a transmitter, configured to send the grant-free resource configuration information on the physical downlink control channel or a physical downlink shared channel indicated by the physical downlink control channel, wherein the physical downlink control channel is scrambled by using a grant-free resource configuration identifier, wherein the grant-free resource configuration identifier comprises at least a grant-free radio network temporary identifier used by a plurality of terminals in a grant-free group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

.Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Au et al (US 20160353453) discloses A method and system for operating a user equipment (UE) wherein a first set of radio access procedures are supported when the UE is in a first operating state, and a second set of radio access procedures are supported when the UE is in a second operating state. 
Any inquiry concerning this communication or earlier communications from the examiner should be 
directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 10 AM to 6.30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar, can be reached at telephone number 571-272-7769. The fax phone number for the organization where this 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647